IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE ])IS'I`RICT OF MARYLAND

LEE ANNE M.,
Plaintiff,
VS.

Civil Action No. ADC-18-18'70

COMMISSIONER, SOCIAL SECURITY
ADMINIS'I`RATION,l

Defendant.

X'N'X'>E'>E-X-=l->C':(-$f'=l*

kickichic*>'¢'k*:k*=l:***=kk:k*:k:'¢v'c****%

MEMORANDUM OPINION
On June 22, 2018, Lee Anne M. (“Plaintifi”) petitioned this Court to review the Social
Security Administration’s (“SSA”) iinal decision to deny her claim for Disability lnsurance
Beneflts (“DIB”) and Supplemental Security Income (“SSI”).` See ECF No. l (“the Cornplaint”).
After consideration of the Complaint, the parties’ cross-motions for summary judgment (ECF Nos.
16, 17), and the response thereto (ECF No. 19), the Court finds that no hearing is necessary. See
Loc.R. 105.6 (D.Md. 2018-). In addition, for the reasons that follow, Plaintiff’s Motion for
Summary Judgrnent (ECF No. 16) and Defendant’s Motion for Summary Judgment (ECF No. 17)
are lDENIED, the decision of the SSA is REVERSED IN PART, and the case-is REMA_NDED to

the SSA for further analysis in accordance with this opinion.
PROCEI)URAL HISToRY

On November 6, 2013, Plaintiff filed a Title II application for DIB, alleging disability

 

1 Currently, the position of Qonnnissioner of the Social Security Administration is vacant, and
most duties are fulfilled by Nancy A. Berryhill, Deputy Commissioner of Operations, performing
the duties and functions not reserved to the Cornmissioner of Sccial Security.

beginning on September 27, 2013. Plaintiff also filed a Title XVI application for SSI on November
6, 2013, alleging disability beginning on September 27, 2013. Her claims Were denied initially
and upon reconsideration on March 28, 2014 and January 15, 2015, respectively Subsequently,
on March 9, 2015, Plaintiff` filed a written request for a hearing and, on 'July 22, 2015, an
Administrative Law Judge (“ALJ”) presided over a video hearing. On August 4, 2015, the ALJ
rendered a decision ruling that Plaintiff “ha[d] not been under a disability, as defined in the Social
Security Act [(the “Act”)], from September 27, 2013, through the date of this decision.” ECF\No.
10-3 at 42. Thereaf`ter, Plaintiff filed an appeal of the ALJ’s disability determination and, on
December 22, 2015, the Appeals lCouncil denied Plaintist request for review. On January 8,
2016, Plaintiff` filed her first action for judicial review in this Court (Civil Action No. SAG-l6-
0065). The parties filed a consent motion for remand on November 8, 2016, and the Court granted
the motion the same day, remanding the case for further administrative action.

On May ll, 2017, the ALJ presided over a video hearing. On June 22, 2017, the ALJ.
rendered a decision denying Plaintist claims for DIB and SSI in part, ruling that Plaintiff` “was
not disabled prior to lanuary 22, 2016, but became disabled on that date and has continued to be
disabled through the date of this decision.” ECF No. 10-9 at 26. Thereafter, Plaintift` filed
exceptions to the ALJ’s decision and, on May 22, 20l8, the Appeals Council declined to assume
jurisdiction because the ALJ adequately complied with this Court’s remand order. Thus, the
decision rendered by the ALJ became the final decision of the SSA. See 20 C.F.R. § 416.1481
(2018); see also Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

On June 22, 2018, Plaintiff` filed the Complaint in this Court seeking judicial review of the
SSA’s denial of her disability application On December 20, 2018, Plaintiff filed a Motion for

Snmmary Judgment, and Def`endant filed a Motion for Summary Judgment on February 19, 2019.

On March 5, 2019, Plaintiff responded to Defendant’s niotion.2 This matter is now fully briefed
and the Court has reviewed both parties’ motions
STANDARD 0F REvIEw

“This Court is authorized to review the [SSA]’s denial of benefits under 42 U.S.C.A. §
405(g).” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (citation omitted).
The Court, however, does not conduct a de novo review of the evidence. Instcad, the Court’s
review of an SSA decision is deferential, as “[t]he findings of the [S SA] as to any fact, if supported
by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g); see sz'th v. Chater, 99
F.3d 635, 638 (4th Cir. l.996) (“The duty to resolve conflicts in the evidence rests with the ALJ,
not with a reviewing court.”); Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986) (“We do not
conduct a de novo review of the evidence, and the [SSA]’s finding of non-disability is to be upheld,
even if the court disagrees, so long as it is supported by substantial evidence.” (citations omitted)).
Therefore, the issue before the reviewing court is not whether the plaintiff is disabled, but whether
the ALJ’s finding that the plaintiff is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law. Brown v. Comm ’r Soc. Sec. Admz`n. ,
873 F.3d 251, 267 (4th Cir. 2017) (“[A] reviewing court must uphold the [disability] determination
when an ALJ has applied correct legal standards and the ALJ’s factual findings are supported by
substantial evidence.” (citation and internal quotation marks omitted)).
v “Substantial evidence is that which a reasonable mind might accept as adequate to support
a conclusion lt consists of more than a mere scintilla of evidence but may be less than a

preponderance.” Pearson v. Colvz'n, 810 F.3d 204, 207 (4th Cir. 2015) (internal citations and

 

2 On March 29, 2019, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of the parties, this case
was transferred to United States Magistrate Judge A. David Copperthite for all proceedings

3

quotation marks omitted). “In reviewing for substantial evidence, we do not undertake to reweigh
conflicting evidence, make credibility detenninations, or substitute our judgment for that of the
ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a claimant is
disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470,
472 (4th Cir. 2012) (internal citations and quotation marks omitted). Theref`ore, in conducting the
“Substantial evidence” inquiry, the court shall determine whether the ALJ has considered all
relevant evidence and sufficiently explained the weight accorded to that evidence Sterlz`ng
Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40_(4th Cir. 1997).
DIsAl§lLlTY DETERMINATIONS ANI) BURDEN oF PRooF

In order to be eligible for DIB and SSI, a claimant must establish that she is under disability
within the meaning of the Act. The tenn “disability,” for purposes of the Act, is defined as the
“inability to engage in any substantial gainful activity by reason of` any medically determinable
physical or mental impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423 (d)(l)(A),
l382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). A claimant shall be determined to be under
disability where “h[er] physical or mental impairment or impairments are of such severity that
[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age, education,
and work experience, engage in any other kind of substantial gainful work which exists in the
national economy[.]” 42 U.S.C. §§ 423(d)(2)(A), l382c(a)(3)(B).

In determining whether a claimant has a disability within the meaning of the Act, the ALJ,
acting on behalf of the SSA, follows the five-step evaluation process outlined in the Code of
Federal Regulations. 20 C.F.R. §§ 404.1520, 416.920; see Mascz'o v. Colvin, 780 F.3d 632, 634_

35 (4th Cir. 2015). The evaluation process is sequential, meaning that “[i]f at any step a inding

 

of disability or nondisability can be made, the SSA will not review the claim further.” Barnhart
v. Thomas, 540 U.S. 20, 24 (2003); see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

At step one, the ALJ considers the claimant’s work activity to determine if the claimant is
engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If` the
claimant is engaged in “substantial gainful activity,” then the claimant is not disabled 20 C.F.R.
§§ 404.1520(a)(4)(i), 404.1520(b), 416.920(a)(4)(i), 416.920(b).

At step two, the ALJ considers whether the claimant has a “severe medically determinable
physical or mental impairment [or combination of impairments] that meets the duration
requirement[.]” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant does not have
a severe impairment or combination of impairments meeting the durational requirement of twelve -
months, then the claimant is not disabled 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(0), 416.909,
416.920(a)(4)(ii), 416.920(c).

At step three, the ALJ considers whether the claimant’s impairments, either individually or
in combination, meet or medically equal one of the presumptively disabling impairments listed in
the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the
impairment meets or equals one of the listed impairments, then the claimant is considered disabled,
regardless of the claimant’s age, education, and work experience - 20 C.F.R. §§
404.1520(a)(4)(iii), 404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford v. Colvin, 734 F.3d
288, 291 (4th Cir. 2013).

Prior to advancing to Step four of the sequential evaluation, the ALJ must assess the
claimant’s residual functional capacity (“RFC”), which is then used at the fourth and fifth steps of
the analysis 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is an assessment of an individual’S

ability to do sustained work-related physical and mental activities in a work setting on a regular

and continuing basis. SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). The ALJ must consider
even those impairments that are not “severe.” 20 C.F.R. § 404.1545(a)(2).

In determining RFC, the ALJ evaluates the claimant’s subjective symptoms (e.g.,
allegations of pain) using a two-part test. Craz`g v. Chater, 76 F.3d 585, 594 (4th Cir. 1996); 20
C.F.R. § 404.1529. First, the ALJ must determine whether objective evidence shows the existence
of a medical impairment that could reasonably be expected to produce the actual alleged
symptoms. 20 C.F.R. § 404.1529(b). Once the claimant makes that threshold showing, the ALJ
must evaluate the extent to which the symptoms limit the claimant’s capacity to work. 20 C.F.R.
§ 404.1529(c)(l). At this second stage, the ALJ must consider all of the available evidence,
including medical history, objective medical evidence, and statements by the claimant. 20 C.F.R.
§ 404.1529(0). The ALJ must assess the credibility of the claimant’s statements, as symptoms can
sometimes manifest at a greater level of severity of impairment than is shown by solely objective
medical evidence. SSR l6-3p, 2017 WL 5180304, at *2-13 (Oct. 25, 2017). To assess credibility,
the ALJ should consider factors such as the claimant’s daily activities, treatments she has received
for her symptoms, medications, and any other factors contributing to functional limitations Id. at
*6-8.

At step four, the ALJ considers whether the claimant has the ability to perform past relevant
work based on the determined RFC. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the
claimant can still perform past relevant work, then the claimant is not disabled. 20 C.F.R. §§
404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f).

Where the claimant is unable to resume past relevant work, the ALJ proceeds to the fifth
and final step of the sequential analysis. During steps one through four of the evaluation, the`

claimant has the burden of proof. 20 C.F.R. §§ 404.1520, 416.920; see Bowen v. Yuckert, 482

U.S. 137, 146 (1987); Radford, 734 F.3d at 291. At step five, however, the burden of proof shifts
to the ALJ to prove: (l) that there is other work that the claimant can do, given the claimant’s age,
education, work experience, and RFC (as determined at step four), and; (2) that such alternative
work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v),
416.920(a)(4)(v); see Hancock, 667 F.3d at 472-73; Walls v. Bamhart, 296 F.3d 287, 290 (4th
Cir. 2002). If the claimant can perform other work that exists in significant numbers in the national
economy, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g)(1),
404.1560(c), 416.920(a)(4)(v). If the claimant cannot perform other work, then the claimant is
disabled. ]d.
ALJ DETF.RMINATION

ln the instant matter, with regard to Plaintiff’ s DIB claim, the ALJ preliminarily found that
Plaintiff met the insured status requirements of Title ll of the Act through March 31, 2016. ECF
No. 10-9 at 16. The ALJ then performed the sequential evaluation and found at step one that
Plaintiff “ha[d] not engaged in substantial gainful activity since [September 27, 2013,] the alleged
onset date.” Ia’. At step two, the ALJ found that Plaintiff had the following severe impairments:
“s/p cerebrospinal fluid leak; degenerative disc disease; attention deficit hyperactivity disorder
(ADHD); anxiety; and vertigo.” Id. At step three, the ALJ determined that Plaintiff did not have
an impairment or combination of impairments that met or medically equaled the severity of one of
the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1. Id. at 17. At step four, the ALJ
determined that Plaintiff had the RFC:

to perform light work as defined in 20 CFR 404.1567(b) and
416.967(b) except: [Plaintiffj is limited to the performance of

routine, repetitive tasks. [Plaintiff] must avoid unprotected heights
and dangerous machinery. [Plaintiffj can bend, stoop or squat

occasionally. [Plaintiff] will be on task 85% or more of the
workday.

Id. at 19. The ALJ then determined that Plaintiff has been unable to perform any past relevant
work since the alleged onset date. Id. at 24. Finally, at step five, the ALJ noted that “[p]rior to
January 22, 2016, the date [Plaintiff]’s age category changed, considering [Plaintifl]’s age,
education, work experience, and [R_FC], there were jobs that existed in significant numbers in the
national economy that [Plaintiff] could'have performed.” Id. at 25 . Thus, the ALJ concluded that
Plaintiff “was not disabled prior to lanuary 22, 2016, but became disabled on that date and has
continued to be disabled through the date of this decision.” Id. at 26.
DlsCUssloN

Plaintiff raises three allegations of error on appeal: (1) that the ALJ failed to properly weigh
and evaluate the medical opinion evidence; (2)- that the ALJ’s adverse credibility determination is
not supported by substantial evidence because the ALJ applied an improper legal stande to
discredit Plaintiff’ s subjective symptoms in violation of Lewis v. Berrj)hill, 858 F.3d 858 (4th Cir.
2017); and (3) that the RFC determination is not supported by substantial evidence because the
ALJ failed to explain his finding that Plaintiff will be on task 85% or more of the workday. The
Court agrees with Plaintiff’s third argument, but Plaintiff"s first and second arguments lack merit.
Each alleged error is addressed below.

A. The ALJ Erred At Step Four Of The Sequential Evaluation.

The Court will first discuss Plaintist two allegations relating to the ALJ’s evaluation of
the medical opinion evidence and Plaintist credibility, and then the Court will proceed to the

ALJ’s RFC determination, which Plaintiff asserts is also erroneous

1. The ALJ Properly Evaluated The Medical Opinion Evidence And Sufficiently Explained
His Decision As To Weight Given.

Plaintiff argues that the ALJ erred in assigning the opinions of Plaintiff’s treating physician
and chiropractor “little weight,” while assigning the non-treating, non-examining state agency
medical consultants’ opinions “significant weight,” and failed to properly weigh and evaluate the
medical opinion evidence in accordance with the regulatory factors set forth in 20 C.F.R. §§
404.1527 and 416.927. ECF No. 16-2 at 14-23.

Under the treating physician rule, an ALJ must generally give a treating physician’s
opinion “more weight . . . since these sources are likely to be the medical professionals most able
to provide a detailed, longitudinal picture of fthe patient’s] medical impairment(s) and may bring
a unique perspective to the medical evidence that cannot be obtained from the objective medical
findings alone.” 20 C.F.R. §§ 404.1527(0)(2), 4l6.927(c)(2). “When the treating source has seen
[the patient] a number of times and long enough to have obtained a longitudinal picture of [the
patient’s] impairment, we will give the medical source’s medical opinion more weight than we
would give it if it were from a nontreating source.” 20 C.F.R. §§ 404.1527(€)(2)(1),
416.927(0)(2)(i). However, where a treating physician’s opinion is not supported by clinical
evidence or is inconsistent with other substantial evidence, it should be afforded significantly less n
weight Lewis v. Berryhill, 858 F.3d 858, 867 (4th Cir. 2017) (quoting 20 C.F.R. §§
404.1527(0)(2), 416.927(c)(2)). Moreover, an ALJ is not required to give controlling weight to a
treating physician’s opinion on the ultimate issue of disability. 20 C.F.R. § 404.1527(d)(l). If a
treating source’s opinion is not given controlling weight, the ALJ must consider the following
factors in deciding the appropriate weight to give the treating Source’s opinion: (l) the length and
frequency of the treatment relationship; (2) the nature and extent of the treatment relationship; (3)

the amount of evidence supporting the physician’s opinion; (4) the consistency of the opinion with

the record as a whole; (5) whether the physician is a specialist giving an opinion about his area of
specialty; and (6) any other factors which tend to support or contradict the opinion. 20 C.F.R. §§
404.1527(c)(l)-(6). An ALJ need not apply these factors in a mechanical fashion, so long as the
ALJ articulates the reasoning behind the weight accorded to the opinion. Carter v. Astrue, No.
CBD-10-1882, 2011 WL 3273060, at *6 (D.Md. July 27, 2011).
Opinions of Dr. Walsh and Dr. Lane`
After reviewing the letters submitted by Dr. Amy Walsh, Plaintiff s treating physician, and

Dr. Daniel Lane, Plaintiff’s chiropractor,3 the ALJ assigned “little weight” to their opinions,
articulating his reasoning as follows: 1

The undersigned has considered the statements from Dr. Walsh and

Dr. Lane, but gives their conclusions little weight because they were

not accompanied by supportive specific clinical findings or

laboratory test results, and because the totality of the evidence does

not support them. Additionally, the issue of disability is an

administrative finding based on the rules and guidelines set forth by

federal regulations, and is ultimately reserved to the Commissioner.
ECF No. 10-9 at 24 (internal record citations omitted).

The Court disagrees with Plaintiff and finds that the ALJ properly evaluated and assigned

Dr. Walsh and Dr. Lane’s opinions little weight because they were inconsistent with objective
medical evidence in the record. See id. Contrary to Plaintiffs assertion that the ALJ erred by
failing to consider the factors laid out in 20 C.F.R. §§ 404.1527(0) and 416.927(0) when
determining how much weight to assign to Dr. Walsh and Dr. Lane’s medical opinions, the ALJ

was under no obligation_to specifically enumerate each of the six factors described in the Social

Security regulations; the regulations require only that “good reasons” be provided for the weight

 

3 The Court notes that, as a chiropractor, Dr. Lane is not considered an acceptable medical source
according to 20 C.F.R. § 404.1502(a) and is, therefore, not a treating source. See 20 C.F.R. §§
404.1527(a)(2), 416.927(a)(2).

10

given to a treating physician’s opinion. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(0)(2); see also
Baxter v. Aslme, No. SKG-10-3048, 2012 WL 32567, at *6 (D.Md. lan. 4, 2012) (“Nothing in §
404.1527(€1)(2) requires an express discussion of each factor. Although the Fourth Circuit has not
yet addressed whether an ALJ must explicitly analyze every factor, several district courts within
the Fourth Circuit have not found such a requirement.” (internal citations omitted)).

Here, the ALJ specifically explained that the opinions of Dr. Walsh and Dr. Lane were not
supported by objective medical evidence and cited to substantial evidence in the record to support
his finding. ECF No. 10-9 at 24. Specifically, the ALJ cited evidence demonstrating: an absence
of a persisting cerebrospinal fluid leak, ECF No. 10-8 at 25, 42, 123, 126; intact neurological and
motor examination findings, id. at 18, 25, 39-40; ECF No. 10-14 at 191, 429, 448; only mild,
degenerative changes in Plaintiffs back and neck, ECF No. 10-8 at 50-51, 519-20; ECF No. 10- -
14 at 190-91, 470, 472; no demonstrable vestibular symmetry in function, ECF No. 10-14 at 68;
and normal balance, ial at 77. Such evidence contradicts Dr. Walsh and Dr. Lane’s opinions that
Plaintiff Suff`ered from a cerebrospinal fluid leak, Severe neck and back pain, spinal disfiinction,
and issues with vestibular function See id. at 2-3. Consequently, the Court finds that the ALJ’s
reasoning for assigning Dr. Walsh and Dr. Lane’s opinions little weight was articulated in the
ALJ’s written decision and supported by good reasons and substantial evidence in the record.

Opinions of State Agency Medz'cal Consultants

After reviewing the findings of the state agency medical consultants, the ALJ assigned
“significant weight” to their opinions, articulating his reasoning as follows: “[T]he undersigned
gives significant weight to the opinion of the DDS medical consultants that [Plaintiff_| can perform
work activities in the ‘light’ exertional range, as this conclusion is consistent with objective

findings of normal muscle strength, a normal gait and normal sensation.” ECF No. 10-9 at 23.

ll

The Court again disagrees with Plaintiff and finds that the ALJ properly evaluated and
assigned the state agency medical consultants’ opinions significant weight because they were
supported by and consistent with objective medical evidence in the record. See id. In the narrative
discussion, the ALJ repeatedly noted findings demonstrating mostly intact and fully intact motor
strength and sensation and normal gait. Id. at 21'-22; ECF No. 10-8 at 177, 181, 519;_ ECF No. 10-
14 at 191, 419. Such evidence supports the state agency medical consultants’ opinions.

Plaintiff contends that the state agency medical consultants’ opinions are not consistent
with the record as a whole because they were rendered in 2014 and did not take into account
subsequent test results demonstrating “extensive motor loss” in 2015. ECF No. 16-2 at 19-22.
However, “a medical opinion is not invalidated simply because it does 'not account for all
subsequent developments.” Dunn v. Comm’r, Soc. Sec. Admin., No. SAG-ll-22l7, 2013 WL
822383, at *4 (D.Md. Mar. 4, 2013). Moreover, the subsequent objective medical evidence does
not reveal “extensive motor loss,” as Plaintiff contends. Rather, the examinations cited by Plaintiff
demonstrate nearly intact motor strength, with a motor grade of 4/5 in the right piriformis, right
gluteus maximum, left trapezius (lower division), left rhomboid major, right rhomboid maj or, left
levator scapula, left deltoid (middle division), left deltoid (anterior division), led coracobrachialis,
left biceps brahii, right quadratus lumborum, and left peroneal group, as well as full 5/5 motor
strength¢in all other muscles. ECF No. 10-14 at 135, 139-40, 143, 147, 151, 155, 159-60, 163,
167. Consequently, the Court finds that the ALJ’s reasoning for giving the state agency medical
consultants’ opinions significant weight was articulated in the ALJ’s written decision and

supported by good reasons and substantial evidence in the record.

12

 

2. The ALJ Pi-Operiy Evaluaied Piainiifr`s credibility
Next, Plaintiff asserts that the ALl’s adverse credibility determination is not supported by
substantial evidence because the ALJ applied an improper legal standard to discredit Plaintiff’s
subjective symptoms in violation of Lewis v. Berryhz`ll, 858 F.3d 858 (4th Cir. 2017). ECF No.
16-2 at 23-26. Defendant contends that the ALJ identified proper bases beyond objective evidence
to support his credibility fmdings, which included Plaintiff’s treatment history, the nature of her
symptoms, and her daily activities ECF No. l7-l at 17. The Court agrees with Defendant
The United States Court of Appeals for the Fourth Circuit laid out the two-step process for

evaluating whether a person is disabled by pain and other symptoms under 20 C.F.R. §§ 404.1529
and 416.929:

Under the regulations implementing the [Act], an ALJ follows a

two-step analysis when considering a claimant’s subjective

statements about impairments and symptoms First, the ALJ looks

for objective medical evidence showing a condition that could

reasonably produce the alleged symptoms Second, the ALJ must

evaluate the intensity, persistence, and limiting effects of the

claimant’s symptoms to determine the extent to which they limit the

claimant’s ability to perform basic work activities The second

determination requires the ALJ to assess the credibility of the

claimant’s statements about symptoms and their functional effects
Lewis, 858 F.3d at 865-66 (internal citations omitted); see also Craig, 76 F.3d at 594 (describing
the two-step process). At the second stage, the ALJ must consider all the available evidence,
including the claimant’s medical history, medical signs, statements by the claimant and her treating
or examining physicians objective medical evidence of pain', and any other information proffered
by the claimant 20 C.F.R. §§ 404.1529(0)(1)-(3), 416.929(c)(1)-(3). The ALJ must assess the
credibility of the claimant’s statements as symptoms can sometimes manifest at a greater level of

severity of impairment than is shown by solely objective medical evidence SSR 16-3p, 2017 WL

51803 04, at *1-12 (Oct. 25, 2017). To assess credibility, the ALJ should consider factors such as

13

the claimant’s ability to perform daily activities activities that precipitate or aggravate the
symptoms medications and treatments used, and other methods used to alleviate the symptoms
Id. at *6.

ln addition, the ALJ should consider inconsistencies in the evidence to determine whether
a claimant’s subjective claims regarding her pain symptoms can reasonably be accepted 20 C.F.R.
§§ 404.1529(0)(4), 416.929(c)(4). Subjective symptoms of pain, standing alone, cannot sustain a
finding of disability and a claimant must substantiate her allegations of pain. 20 C.F.R. §§
404.1529, 416.929; see also Mz`ckles v. Shalala, 29 F.3d 918, 923 (4th Cir. 1994) (stating that pain
may render claimant incapable of working independent of any physical limitation, but allegations
of pain alone are insufficient to find a disability). “According to the regulations the ALJ ‘will not
reject [a claimant’s] statements about the intensity and persistence of [her] pain or other symptoms
or about the effect [the claimant’s] symptoms have on [her] ability to work solely because the
available objective medical evidence does not substantiate '[the claimant’s] statements.”’ Lewis,
858 F.3d at 866 (quoting 20 C.F.R. §§ 404.1529(0)(2), 416.929(0)(2)). The ALJ, therefore, is
required to make a finding regarding a claimant’s credibility and should specifically refer to the
evidence supporting that finding, Hammoml v. Heckler, 765 F.2d 424, 426 (4th Cir. 1985) (per
curiam), but the ALJ cannot discount Plaintiffs subjective evidence of pain solely based on
objective medical findings Lewis, 858 F.3d at 866 (citing 20l C.F.R. §§ 404.1529(0)(2),
416.929(0)(2)).

In the present case, the ALJ appropriately recognized his obligation to properly evaluate
the credibility of Plaintiffs testimony with regard to her symptoms and the restrictions caused by
her impairments in accordance with 20 C.F.R. §§ 404.1529 and 416.929. After analyzing the'

evidence in the record, the ALJ concluded that Plaintiff s medically determinable impairments

14

could reasonably be expected to cause her alleged symptoms but that Plaintiff’s “statements
concerning the intensity, persistence and limiting effects of these symptoms are not fully consistent
with the evidence of record.” ECF No. 10-9 at 23.

First, the ALJ summarized Plaintiff s testimony at the h'earing, acknowledging Plaintiff s
testimony about the symptoms and pain caused by her physical and mental impairments ld. at
19-20. However, the ALJ then stated:

The medical records confirm that [Plaintiff] has a combination of

physical and mental impairments which combine to cause

significant functional limitations however, the test results the

findings from examinations and the objective findings from

psychiatric and psychological evaluations do not fully support the

degree of limitations in walking, standing, sitting and lifting [that

Plaintiff] reports Additionally; the evidence related to the mental

impairments does not fully support the severity of mental problems

[Plaintiff] described
Id. at 20. The ALJ further described Plaintiff s medical history, including “test results
documenting mild degenerative changes and objective findings of a normal gait, normal strength

55 ii

and normal sensation, physical examinations [that] did not support the frequency or severity of
impaired balance,” and psychiatric and psychological examinations which “have not revealed the
degree of psychological symptoms [Plaintiff] reports.” Id. at 22-23.

While the ALJ impermissibly relied on some objective medical evidence, he also relied on
sufficient subjective evidence to find that Plaintiff was not credible. The ALJ referenced Plaintiff s
own testimony regarding her “ability to live alone and take care of her personal needs with some
help from her daughter” and her “ability to drive” and found that these activities were “not

consistent with [Plaintiff" s] complaints of ‘disabling’ physical pain, depression and symptoms of

ADHD” or “with [her] report of being unable to maintain focus for most activities.” la'. at 23.

15

Additionally, in accordance with 20 C.F.R. §§ 404.1529 and 416.929, the ALJ also
considered Plaintiff`s history of treatment and medication Id. at 22-23. As to Plaintiffs physical
impairments the ALJ observed that “there was no indication that [Plaintiff] required an assistive
device for ambulation” and that she “reported doing well with physical therapy.” Id. at 22. With
` respect to Plaintiff s mental impairments the ALJ noted that “although [Plaintiff] takes medication
for ADHD, she has not required significant psychiatric or psychological treatrnent” and “[t]here is
no convincing evidence of significantly adverse side effects from the use of prescribed
medications.” ld. at 23. Thus, the ALJ’s detailed evaluation of the record evidence against
Plaintiff"s statements regarding her symptoms amply supports the ALJ ’s conclusion that Plaintiffs
alleged limitations were not entirely credible, and the ALJ properly evaluated Plaintiff’s
credibility, supporting his findings with substantial evidence consistent with 20 C.F.R. §§
404.1529 and 416.929.

3. The ALJ lmproperly Assessed Plaintiff’s RFC.

Where ad claimant’s impairment is not sufficiently severe to equal or exceed a listed
impairment, the ALJ must then assess the claimant’s RFC. RFC assesses “the maximum degree
to which the individual retains the capacity for sustained performance of the physical-mental
requirements of jobs.” 20 C.F.R. pt. 404, subpt. P, app. 2, 200.00(0). Plaintiff argues that the ALI,
in determining Plaintiffs RfC, failed to explain how he determined that Plaintiff would be “on
task 85% or more of the workday.” ECF No. 16-2 at 10 (quoting ECF No. 10-9 at 19). The Court
agrees and remands to allow the ALJ to fulfill the duty of explanation on this issue.

In determining RFC specifically, an ALJ must take into account the entire record, opinion
evidence, impairments that are not severe, and any limitations the ALJ finds 20 C.F.R. §§

404.1545(a), 416.945(a) (ordering the ALJ to consider the entire record); SSR 96-8p, 1996 WL

16

 

374184, at *2 (defining the RFC as an assessment of an individual’ s ability to perform vocational-
related physical and mental activities). Furthermore, it is the duty of the ALJ to make findings of
fact and resolve conflicts in the evidence. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)
(quoting King v. Call`fono, 599 F.2d 597, 599 (4th Cir. 1979)).
Social Security Ruling (“SSR”) 96-8p provides the proper framework for evaluating a

claimant’s RFC. Specifically, the Ruling provides

The RFC assessment must include a narrative discussion describing

how the evidence supports each conclusion, citing specific medical

facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities observations). ln assessing RFC, the adjudicator must

discuss the individual’s ability to perform sustained work activities

in an ordinary work setting on a regular and continuing basis (i.e., 8

hours a day, for 5 days a week, or an equivalent work schedule), and

describe the maximum amount of each work-related activity the

individual can perform based on the evidence available in the case

record. The adjudicator must also explain how any material

inconsistencies or ambiguities in the evidence in the case record

were considered and resolved.
SSR 96-8p, 1996 WL 374184, at *7 (footnote omitted). Furtherrnore, “[t]he Ruling instructs that
' the [RFC] ‘assessment must first identify the individual’s functional limitations or restrictions and
assess his or her work-related abilities on a function-by-function basis including the fianctions’
listed in the regulations Only after that may [the RFC] be expressed in terms of the exertional
levels of work[:] sedentary, light, medium, heavy, and very heavy.” Mascio v. Colvin, 780 F.3d
632, 636 (4th Cir. 2015) (footnote omitted) (quoting SSR 96~8p, 1996 WL 374184).

During his step four evaluation, the ALJ determined that Plaintiff could “perforrn light

wor ” but included the following limitations: “[Plaintiff] is limited to the performance of routine,
repetitive tasks [Plaintiff] must avoid unprotected heights and dangerous machinery. [Plaintiff]

can bend, stoop or squat occasionally. [Plaintiff] will be on task 85% or more of the workday.”

BCF No. 10-9 at 19. The AL.T, however, failed to explain the finding that Plaintiff would be off

17

task 15% of the workday. Id. lndeed, the only mention of that percentage, other than in the R.FC
assessment, is in the following sentence: “The undersigned gives [Plaintiff] the benefit of every
doubt by including a finding in the RFC that she will be off task 15% or less of the workday.” Id.
at 24. While some of the evidence described by the ALJ notes difficulty in Plaintiff s ability to
focus concentrate, and stay on task, id. at 22, the majority of the evidence cited suggests that
Plaintiff‘s ability to stay on task is intact, id. at 22-23 (citing examinations stating Plaintiff’s
“attention span was normal,” “attentionlconcentration was intact,” and “attention was normal”). lt
is unclear why the ALJ included the finding that Plaintiff would be off task 15% of the workday
in the first place, and the lack of connection between that finding and the factual findings warrants
remand. See Kane v. Comm’r, Soc. Sec. Admz'n., No. SAG-l7-1252, 2018 WL 2739961, at *2
(D.Md. May 14, 2018) (ordering remand where the ALJ provided no explanation for the
conclusion that the claimant would be off-task 10% of the workday).

'Moreover, the ALJ’s failure to explain this finding is particularly concerning because the
ALJ considered the vocational expert’s testimony that if Plaintiff were only off task 15% of the
day, there would be jobs available that she could perforrn, but if she were to be off task more than
15% of the day, there would not. ECF No. 10-9 at 58. “Thus, the assignment of a precise
percentage of time off-task constituted a critical part of the disability determination” but “the ALJ
failed to explain how he reached the conclusion of [15]%.” Kane, 2018 WL 2739961, at *2. ln
light of this inadequacy, the Court must remand the case to the SSA for further analysis

CoNcLUsroN

ln summation, the Court finds that the ALJ improperly found that Plaintiff was “not

disabled”within the meaning of the Act from September 27, 2013 until January 22, 2016. Pursuant

to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to

18

inadequate analysis Therefore, based on the foregoing, Plaintist Motion for Surnmary ludgment
(ECF No. 16) is DENIED, Defendant’s Motion for Surnmary Judgment (ECF No. 17) is DENIED,
and the decision of the SSA is REMANDED for further proceedings in accordance with this
opinion ln so holding, the Court expresses no opinion as to the ALJ’s ultimate disability

determination The clerk is directed to CLOSE this case.

Date: M ZU[? A f

A. David Cop erthi e
United States Magistrate Judge

    

19

